                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                         Case No. 18‐CR‐0268 (PJS/TNL)

        Plaintiff,

 v.                                                            ORDER

 PETER MARTIN (2), JAVIER LOPEZ‐
 LOPEZ (3), and JUAN DANIEL
 VALDEZ‐MENDOZA (4),

        Defendants.



      David P. Steinkamp, UNITED STATES ATTORNEY’S OFFICE, for
      plaintiff.

      Kevin W. DeVore, DEVORE LAW OFFICE, P.A., for defendant Peter
      Martin.

      Lisa M. Lopez, OFFICE OF THE FEDERAL DEFENDER, for defendant
      Javier Lopez‐Lopez.

      Thomas H. Shiah, LAW OFFICES OF THOMAS H. SHIAH, LTD., for
      defendant Juan Daniel Valdez‐Mendoza.

      Defendants Peter Martin, Javier Lopez‐Lopez, and Juan Daniel Valdez‐Mendoza

are charged with conspiring to distribute and possess with intent to distribute

methamphetamine, and with possessing with intent to distribute methamphetamine.

ECF No. 36 at 1‐2. Martin is also charged with possessing an unregistered firearm. Id.

at 2. The defendants have brought motions to suppress statements they made to law


                                           -1-
enforcement officers following their arrests, as well as motions to suppress physical

evidence uncovered during searches (pursuant to warrants) of their cell phones and a

shared residence. Magistrate Judge Tony N. Leung issued a Report and

Recommendation (“R&R”) on May 20, 2019 recommending that the Court deny the

defendants’ motions to suppress statements and physical evidence. See ECF No. 116.

       This matter is before the Court on Martin and Valdez‐Mendoza’s objections to

the R&R.1 ECF Nos. 122, 123. The Court has conducted a de novo review. See 28 U.S.C.

§ 636(b)(1); Fed. R. Crim. P. 59(b)(3). In objecting to the R&R, defendants rely entirely

on the arguments that they made before Judge Leung. The Court agrees with Judge

Leung’s analysis of those arguments. The Court therefore adopts the R&R.

                                         ORDER

       Based on all of the files, records, and proceedings herein, the Court ADOPTS the

R&R [ECF No. 116]. Accordingly, IT IS HEREBY ORDERED THAT:

       1.     Defendant Peter Martin’s motion to suppress defendant’s statements [ECF

              No. 68] is DENIED.

       2.     Defendant Peter Martin’s motion to suppress evidence obtained as a result

              of search and seizure [ECF No. 69] is DENIED.




       1
        Lopez‐Lopez did not file any objections to the R&R.

                                            -2-
     3.     Defendant Javier Lopez‐Lopez’s motion to suppress statements,

            admissions, and answers [ECF No. 78] is DENIED.

     4.     Defendant Javier Lopez‐Lopez’s motion to suppress evidence obtained as

            a result of search and seizure [ECF No. 77] is DENIED.

     5.     Defendant Juan Daniel Valdez‐Mendoza’s motion to suppress any

            statements made by defendant [ECF No. 80] is DENIED.

     6.     Defendant Juan Daniel Valdez‐Mendoza’s motion to suppress any

            evidence obtained as a result of any illegal searches [ECF No. 81] is

            DENIED.


Dated: June 26, 2019                        s/Patrick J. Schiltz
                                            Patrick J. Schiltz
                                            United States District Judge




                                          -3-
